Citation Nr: 0126008	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  01-06 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant; TY, Jr.; and KK-S.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1946 and from July 1947 to July 1950.  The appellant is the 
veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2000 RO rating decision that denied service 
connection for the cause of the veteran's death and DIC under 
38 U.S.C.A. § 1318.

The appellant has made a claim for benefits under 38 U.S.C.A. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of those claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001).  In that decision, the 
Federal Circuit directed VA to conduct expedited rulemaking 
that will either explain why certain regulations -- 38 C.F.R. 
§§ 3.22 and 20.1106 - are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  
The temporary stay on the adjudication of certain 38 U.S.C.A. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West Supp. 2001) redefined VA's duty to assist a claimant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were published in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  In this 
case, there is additional VA duty to assist the appellant in 
the development of her claim for service connection for the 
cause of the veteran's death.

A review of the record shows that the veteran had a claim for 
service connection for lung cancer pending at the time of his 
death in September 1999.  The appellant's claim for service 
connection for the cause of the veteran's death, received in 
October 1999, is considered a claim for any accrued benefits 
that the veteran may have been entitled to at the time of his 
death.  38 U.S.C.A. § 5121 (West 1991 & Supp. 2001); Satchel 
v. Derwinski, 1 Vet. App. 258 (1991).  The claim for service 
connection for lung cancer is inextricably intertwined with 
the claim for service connection for the cause of death.  See 
Moffit v. Brown, 10 Vet. App. 214, 222 (1997).

The record shows that the veteran died of lung cancer that 
was first demonstrated in 1999.  A private medical report of 
the veteran's hospitalization in May 1999 shows that he 
underwent CT (computed tomography) guided needle biopsy and 
the report of that study was attached to the medical report.  
The report of CT guided needle biopsy of the right upper lung 
notes that bronchioalveolar carcinoma, a disease specific to 
radiation-exposed veterans that may be granted service 
connection on a presumptive basis under 38 C.F.R. § 3.309(d) 
(2001), was initially suspected, but that the biopsies 
revealed moderate to well differentiated adenocarcinoma 
associated with marked desmoplasia.  A private medical report 
of the veteran's treatment in July 1999 submitted at a 
hearing before the undersigned sitting at the RO in August 
2001 shows the diagnosis of adenocarcinoma of the lungs with 
widely metastatic disease, a "radiogenic disease" listed 
under 38 C.F.R. § 3.311(b)(2) that requires referral of the 
claims folder to the VA Under Secretary for Benefits for an 
opinion as to whether or not the disease resulted from 
radiation exposure in service.  The evidence also shows that 
service connection was in effect for a psychiatric disorder 
and a cervical spine disability at the time of the veteran's 
death, and that he was entitled to a total rating for 
compensation purposes based on unemployability.  In order to 
determine the nature and extent of the carcinoma that caused 
the veteran's death, and to determine whether or not a 
service-connected disability had a material influence on his 
death, all medical reports of his treatment in 1999 should be 
obtained and associated with the claims folders.  The RO 
should notify the appellant that such evidence is needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, and assist her in obtaining any 
relevant evidence.

In a letter dated in April 2000, the Defense Threat Reduction 
Agency (DTRA), notified the RO that the veteran had 
participated in Operation CROSSROADS.  The DTRA also attached 
a dose assessment based on the veteran's exposure to 
radiation during Operation CROSSROADS with cited scientific 
references to support the dose estimate.  The veteran's 
estimated exposure was a total dose of 0.6 rem and the upper 
bounds of the dose assessment was 0.9 rem.  The DTRA also 
enclosed an Operation CROSSROADS Fact Sheet with the dose 
assessment as well as the Executive Summary from a National 
Academy of Sciences (NAS) report that addressed the accuracy 
of the radiation exposure information provided to the RO.

At the hearing in August 2001, the veteran's daughter, 
testified to the effect that she was a medical doctor with a 
background in Biological Radiation and Nuclear Physics.  She 
opined that the veteran's rem exposure estimated by the DTRA 
was unreasonable because statements by the veteran indicated 
he had been present at 2 different tests during Operation 
CROSSROADS and that he was in close location from the actual 
point of detonation.  She opined that the veteran's lung 
cancer was causally related to his exposure to ionizing 
radiation in service.

Under the provisions of 38 C.F.R. § 3.311(a)(3), a separate 
radiation dose estimate may be obtained from an independent 
expert selected by the Director of the National Institute of 
Health when necessary to reconcile a material difference 
between an estimate of dose from a credible source submitted 
by or on behalf of the appellant and the dose data derived 
from official military records.  The duty to assist the 
appellant in the development of her claim for service 
connection for the cause of the veteran's death based on lung 
cancer due to exposure to ionizing radiation in service 
includes giving her the opportunity to submit additional 
evidence, such as the curriculum vitae of the veteran's 
daughter along with any additional argument that this 
physician may wish to submit with regard to the veteran's 
dose estimate of radiation exposure in service.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the appellant to 
prepare a detailed list of all sources 
(VA and non-VA) of the veteran's 
evaluation or treatment for medical 
problems in 1999.  Names and addresses of 
the medical providers, and dates of 
evaluations and treatment, should be 
listed, as well as any specific 
information with regard to any evidence 
linking the lung cancer to exposure to 
ionizing radiation in service or showing 
that a service-connected disability had a 
material influence in the cause of his 
death.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The RO should ask the appellant to 
submit a curriculum vitae for the medical 
doctor who testified at the hearing in 
August 2001 along with any report the 
physician may wish to submit with regard 
to the veteran's dose estimate of 
radiation exposure in service.  The 
appellant should also be invited to 
submit any other expert opinion as to the 
veteran's dose exposure during OPERATION 
CROSSROADS.  Thereafter, the RO should 
obtain the name and address of an 
independent expert from the Director of 
the National Institute of Health for 
referral of the veteran's records for 
reconciliation of the different estimates 
as to his exposure to ionizing radiation 
in service.

After receipt of the dose estimate from 
the independent expert, the RO should 
submit the case to the VA Under Secretary 
for Benefits for the appropriate opinion 
in accordance with the provisions of 
38 C.F.R. § 3.311(b).

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the regulatory 
revisions in 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) are completed.

4.  After the above development, the RO 
should review the claim for service 
connection for the cause of the veteran's 
death.  If action remains adverse to the 
appellant, an appropriate supplemental 
statement of the case should be sent to 
the appellant and her representative.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


